UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1558



GENE H. RHODES,

                  Plaintiff - Appellant,

          v.


CARLOS M. GUTIERREZ, Secretary of Commerce,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:06-cv-00711-TSE)


Submitted:     April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michele S. Bellizaire, Woodbridge, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Ralph Andrew Price Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gene H. Rhodes appeals from the district court’s order

granting summary judgment in favor of his former employer on his

complaint alleging age discrimination. We have reviewed the record

included on appeal and the parties’ briefs and have found no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Rhodes v. Gutierrez, No. 1:06-cv-00711-TSE

(E.D. Va. filed May 11, 2007; entered May 16, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -